Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed November 4, 2010, which, upon his conviction of burglary in the second degree, upon a jury verdict, imposed a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on January 10, 2000.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Pemberton, 93 AD3d 681 [2012]; People v John, 92 AD3d 896 [2012]; People v Mills, 90 AD3d 1076 [2011]; People v Douglas, 89 AD3d 959 [2011]; People v Harris, 86 AD3d 543, 543-544 [2011]).
The defendant’s remaining contention is without merit. Skelos, J.P, Florio, Eng and Roman, JJ., concur.